        1:19-cv-00770-TMC            Date Filed 04/13/21          Entry Number 33           Page 1 of 2




                        IN THE DISTRICT COURT OF THE UNITED STATES
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION


    Carol Sue Vereen,                )
                                     )
                        Plaintiff,   )                       Civil Action No. 1:19-cv-770-TMC
                                     )
    vs.                              )
                                     )
    Andrew M. Saul,1 Commissioner of )                                        ORDER
    Social Security Administration,  )
                                     )
                        Defendant.   )
    _________________________________)

          This matter is before the court on Plaintiff Carol Sue Vereen’s motion for attorney’s fees

pursuant to the Social Security Act, 42 U.S.C. § 406(b). (ECF Nos. 28; 32). Plaintiff seeks an

award of attorney’s fees in the amount of $17,174.00, which Plaintiff contends represents 25% of

the back benefits awarded to Plaintiff. (ECF No. 28 at 1–2; 28-1 at 2, 4). The Commissioner has

filed a response informing the court that he does not object to Plaintiff’s motion for fees. (ECF

No. 29).

          Pursuant to Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002), in reviewing a request for

attorney’s fees under § 406(b), a court must look first to the contingent fee agreement and assess

its reasonableness. A reduction in the contingent fee may be appropriate when (1) the fee is out

of line with the character of the representation and the results achieved; (2) counsel’s delay caused

past-due benefits to accumulate during the pendency of the case in court, or (3) past-due benefits

are large in comparison to the amount of time counsel spent on the case. Id.




1
 On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to Fed. R. Civ. P. 25(d),
he is automatically substituted as the defendant in this action. See also 42 U.S.C. § 405(g) (providing that action
survives regardless of any change in the person acting as the Commissioner of Social Security.

                                                        1
       1:19-cv-00770-TMC              Date Filed 04/13/21           Entry Number 33            Page 2 of 2




         Based upon a review of the petition and these factors, the court finds that an award of

$17,174.00 is reasonable. Pursuant to a contingency fee agreement, Plaintiff agreed to pay counsel

twenty-five percent (25%) of any past-due benefits. (ECF Nos. 28 at 1; 28-2). Plaintiff was

awarded $68,696.00 in back benefits, and twenty-five percent (25%) of this award, or $17,174.00,

was withheld for attorney’s fees. (ECF Nos. 28-3 at 3; 32). In compliance with 42 U.S.C.

§ 406(b)(1)(A), counsel’s requested total fee does not exceed twenty-five percent (25%) of the

past-due benefits. Furthermore, the requested attorney’s fee is reasonable given the hours counsel

expended working on this matter at the court level. (ECF Nos. 28-1 at 2; 28-4). See Wrenn v.

Astrue, 525 F.3d 931, 937 (10th Cir. 2008) (noting that under § 406(b) the court makes fee awards

only for work done before the court). Additionally, Plaintiff’s counsel achieved a successful result

without any unreasonable delay. In light of counsel’s specialized skill in social security disability

cases, the attorney’s fee award does not amount to a windfall. Cf. Brown v. Barnhart, 270

F.Supp.2d 769, 772–73 (W.D. Va. 2003).

         Therefore, based on the foregoing, Plaintiff’s motion for attorney’s fees (ECF Nos. 28; 32)

is GRANTED, and Plaintiff is awarded a total of $17,174.00 in attorney’s fees.2

         IT IS SO ORDERED.

                                                                         s/ Timothy M. Cain
                                                                         United States District Judge
April 13, 2021
Anderson, South Carolina




2
  “Fee awards may be made under both [EAJA and § 406(b)], but the claimant’s attorney must refund to the claimant
the amount of the smaller fee[,] . . . up to the point the claimant receives 100 percent of the past-due benefits.”
Gisbrecht, 535 U.S. at 796 (internal quotation marks and citation omitted). Plaintiff was previously awarded
$2,500.00 in attorney’s fees under the EAJA in this action. (ECF No. 27). Accordingly, Plaintiff’s counsel is to refund
to the Plaintiff the previously ordered EAJA fees of $2,500.00 immediately after he receives the payment of the
§ 406(b) fees.

                                                          2
